19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John R. ANDERSON, Appellant/Cross-Appellee,v.DOUGLAS COUNTY and Dennis Nagle, Appellees/Cross-Appellants.
Nos. 92-3758/92-3959.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 15, 1993.Filed:  February 7, 1994.

Before JOHN R. GIBSON, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The trial court in this case found for the defendants but denied their motion for attorneys' fees.  The plaintiff appealed the judgment;  the defendants cross-appealed the denial of attorneys' fees.  On appeal, we affirmed both the judgment for the defendants and the denial of attorneys' fees.   See Anderson v. Douglas County, 4 F.3d 574 (8th Cir. 1993).


2
Having prevailed on the appeal of the judgment, the defendants move for costs on appeal.  See Fed.  R. App.  P. 39(a).  The plaintiff objects to the award of costs at all for certain materials, objects to the amounts requested for other materials, and, having prevailed on the cross-appeal, asks for a setoff for his own costs.  We award $885.21 in costs to the defendants and $75.65 in costs to the plaintiff.

I.

3
The defendants ask for costs for 14 copies of their first brief (which was both a response to the plaintiff's opening brief and the defendants' opening brief on the cross-appeal).  See Fed.  R. App.  P. 39(c) and 8th Cir.  R. 28A(l).  We deduct from our calculation the amounts attributable to the defendants' cross-appeal.  Under the rules for calculating those costs, we award $190.24 to the defendants for that item.  See Fed.  R. App.  P. 39(c) and 8th Cir.  R. 39A(a)(1), 39A(a)(2), 39A(a)(4).


4
The defendants also ask for costs for 14 copies of their reply brief (which was filed in response to the plaintiff's reply brief, which was itself filed in response to the defendant's first brief).  We disallow costs for that item, because the defendants' reply brief was not a response to the arguments made by the plaintiff on the cross-appeal but was instead a rehash of the arguments presented in the defendants' first brief.  See Fed.  R. App.  P. 28(c).


5
The plaintiff designated a record for the appeal, but the defendants requested that additional materials be included.  See Fed.  R. App.  P. 30(b) and 8th Cir.  R. 30A(b)(2)(i).  The plaintiff objected that the counterdesignated materials were unnecessary and asked the defendants to reimburse him for the expense of including those materials.  See Fed.  R. App.  P. 30(b) and 8th Cir.  R. 30A(e).  The defendants paid $844.00 upon billing by the plaintiff.  See Fed.  R. App.  P. 30(b) and 8th Cir.  R. 30A(e).  The defendants now ask that the amount that they paid to the plaintiff be awarded to them as costs.  See Fed.  R. App.  P. 30(e) and 8th Cir.  R. 30A(b)(2), 30A(e).


6
The materials counterdesignated by the defendants were necessary, in our view.  We note, however, that the amount awardable for the counterdesignated materials under the rules is less than what the defendants paid to the plaintiff.  The defendants evidently made no objection, however, to the billing submitted to them.  We therefore award the correct amount under the rules to the defendants for the counterdesignated materials, less the appropriate deduction for the amounts attributable to the materials relevant to the defendants' cross-appeal.  That amount is $694.97.  See Fed.  R. App.  P. 39(c) and 8th Cir.  R. 39A(a)(3).


7
The total award of costs to the defendants, therefore, is $885.21 .

II.

8
The plaintiff asks for an offset for his own costs.  See Fed.  R. App.  P. 28(h).  We award to the plaintiff his costs from the cross-appeal only.  See Fed.  R. App.  P. 39(a).  Under the rules, he is entitled to $75.65 for the portion of his reply brief devoted to the cross-appeal.  See Fed.  R. App.  P. 39(c) and 8th Cir.  R. 39A(a)(1), 39A(a)(2), 39A(a)(3), 39A(a)(4).

III.

9
Having offset the costs awarded to the plaintiff against those awarded to the defendant, we direct the clerk to enter a judgment for $809.56 for the defendants.